Order, Supreme Court, New York County (Edward H. Lehner, J.), entered February 9, 1990, which granted the defendants’ motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint, unanimously affirmed, without costs.
In the underlying action, plaintiff sought to recover damages for personal injuries he sustained on June 16, 1984 as a *277passenger in a taxicab driven by defendant George Addison, an off-duty New York City Police Officer, when the vehicle crashed into a construction site after defendant Addison had exited the vehicle in an effort to apprehend two individuals attempting to break into a parked car.
Upon examination of the record, we find that the IAS court properly dismissed the complaint as against the defendant City and its employee, defendant Addison, as time-barred pursuant to General Municipal Law § 50-i where the action against the defendants was concededly not commenced within one year and ninety days after the event upon which the claim was based (Alifieris v American Airlines, 63 NY2d 370, 374), and where the complaint itself alleged and the record revealed that defendant Addison was, on the date in question, acting within the scope of his employment in his capacity as a member of the New York City Police Department (Bacalokonstantis v Nichols, 141 AD2d 482, 483).
We have reviewed the plaintiff’s remaining claims and find them to be without merit. Concur—Carro, J. P., Milonas, Wallach and Kupferman, JJ.